Case 1:19-cr-00429-PAE Document1 Filed 05/09/19 Page 1 of 1

.
on
‘ z. we “ay
pes

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a

UNITED STATES OF AMERICA,
19 Cr.

~ Vs

NOTICE OF INTENT,TO~ _

LARRY D. MEYERS,

Defendant.

 

ee

Please take notice that the United States Department

of Justice, Antitrust Division will file an information upon tH

pursuant to Rule 7(b) of theet

defendant’s waiver of indictment

Federal Rules of Criminal Procedure

SS7 [209

Dated:
New York, New York
JAMES J. FREDRICKS
hief, Washington Criminal II

Antitrust Division
Department of Justice

JUDGE ENGELMAYE

 

 

   
 

U.S.
Z
By: a a
DANIEL MCCUAIG —
* Trial Attorney, Antitrust Division
3 U.S. Department of Justice
| USDC SDNY
4 DOCUMENT AGREED AND CONSENTED TO:
i» et CPRONICALLY FILED i ——
By: Yh

 

Wes cue
, *
* 2

DAN PORTNOV
Attorney for Larry D. Meyers

 
